Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 8 as a whole define(s) a program, and this is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).  It is recommended that the claim recite a “non-transitory computer readable medium . . ..”  




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit configured to in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Northeastern (WO 2019213459, referred to as “north” herein) in view of Yoshiura (20190118383).
Regarding claim 1, North discloses A face image processing device, comprising (abstract):
an image coordinate system coordinate value derivation unit configured to detect an x-coordinate value which is a horizontal coordinate value and a y-coordinate value which is a vertical coordinate value respectively in an image coordinate system at a feature point of an organ of a face of a person in an image acquired by imaging the face, and estimate a z-coordinate value which is a depth coordinate value in the image coordinate system, so as to derive three-dimensional coordinate values in the image coordinate system (par. 75-76, deriving the z coordinate from the a 2d image);
a parameter derivation unit configured to apply the three-dimensional coordinate values in the camera coordinate system derived by the camera coordinate system coordinate value derivation unit to a predetermined three-dimensional face shape model to derive a model parameter of the three-dimensional face shape model in the camera coordinate system (par. 111, face synthesis with landmark points).
North does not explicitly disclose transforming into a camera coordinate system.  
Yoshiura teaches a camera coordinate system coordinate value derivation unit configured to derive three-dimensional coordinate values in a camera coordinate system from the three-dimensional coordinate values in the image coordinate system derived by the image coordinate system coordinate value derivation unit (see par. 41 which teaches coordinate to a camera coordinate system)
It would have been obvious prior to the filing date of the invention to include in the North the ability to transform a coordinate system so that a camera coordinate system so that the system so the camera knows it’s position in relation to the object).
Regarding claim 5, see pars. 73-74, depth measurement of facial landmarks.  
Regarding claim 8, see the rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Northeastern (WO 2019213459, referred to as “north” herein) in view of Yoshiura (20190118383) in further view of Heidar (20190223728).
Regarding claim 2, North and Yoshiura does not disclose parallel processing a deep learning neural network although North does teach a neural network in the abstract and par. 38.
Heidar teaches a parallel deep learning system in par. 167.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Yoshiura and North the ability to use parallel processors and a deep leaning network as taught by Heidar in order to optimize the processing speed of the system.  

Claim(s) 6-7-are rejected under 35 U.S.C. 103 as being unpatentable over Northeastern (WO 2019213459, referred to as “north” herein) in view of Yoshiura (20190118383) in further view of Nguyen (20140093159)
Regarding claim 6, Nguyen teaches a depth error correction unit in pars 104-105. 
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in North and Yoshiura the ability to correct the depth estimation when there is an error as taught by Nguyen in order to improve the accuracy of the of the depth estimation.  
Regarding claim 7, see par. 104 which teaches the relationship between the weight value and the error.  

Allowable Subject Matter

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666